Citation Nr: 1017973	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-05-172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to a 
service-connected disorder.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for the right knee internal derangement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to an increased initial evaluation 
in excess of 10 percent for the right knee internal 
derangement is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's currently 
diagnosed degenerative joint disease of the left knee cannot 
be reasonably disassociated from his military service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in 
or aggravated by active military service, or is proximately 
due to or the result of a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to this issue.  Accordingly, without 
deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless 
and need not be further considered.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

An August 1967 service treatment record noted the Veteran's 
report of bilateral knee pain for 5 to 6 months.  The Veteran 
denied any swelling of the knees or any trauma.  An x-ray 
examination was requested and the resulting report noted 
there were no significant abnormalities.

A February 1969 service treatment record noted that the 
Veteran hurt his leg while playing basketball and injured his 
left knee.  The Veteran reported pain in the medial aspect.  
X-ray testing found no significant abnormality.

In an August 2005 VA treatment report, the Veteran reported 
that his sciatica pain was also bothering him over the back 
of his knees.

A January 2006 VA treatment noted a history of right knee 
operation.  Objectively, the Veteran knees showed decreased 
range of motion.  The assessment was knee arthralgia.

Private medial records reflect that the Veteran underwent 
right knee partial medial meniscectomy and chondroplasty in 
October 2005.

In September 2006, the Veteran was afforded a VA joint 
examination.  The examiner noted that the claims file was 
reviewed.  The examiner noted the onset of the Veteran's 
bilateral knee condition was in 1967, at which time the 
Veteran injured his right knee while playing basketball.  The 
Veteran stated that his left knee started to hurt in 1990 
with no specific injury as far as he could recall.  The 
Veteran reported that he had pain in the left knee all the 
time, which was mild to moderate without any flare pattern.  
He also reported stiffness in knees, but denied giving away, 
instability, lacking, swelling, or redness in the left knee.   
On physical examination, the examiner noted that there was no 
loss of a bone or inflammatory arthritis.  Both knees had 
normal appearance with no deformities or swelling.  Active 
and passive range of motion of the right and left knee 
revealed flexion to 125 degree, limited by pain in the right 
knee only, and extension to 0 degree without any pain.  
Patellofemoral crepitation was noted in both knees, but no 
instability was found.  On repeated movement, there was no 
loss of motion secondary to pain, weakness, or lack of 
endurance.  X-ray of the left knee revealed old trauma noted 
of the epicondyle, bilaterally, and/or collateral ligaments.  
There was no acute bony process.  Mild degenerative changes, 
and calcium popliteal and trifurcation were noted.  The 
diagnosis was left knee degenerative joint disease.  The VA 
examiner opined that "[t]he left knee is less likely as not 
to be secondary to military."  In support of this opinion, 
the examiner stated that no indication of an ongoing problem 
is found in the Veteran's medical records.  The examiner also 
opined that "[i]t would also be unlikely that the left knee 
condition is secondary to the right knee because there is no 
[chronic gait] abnormality."

A June 2007 private operative note showed that following a 
diagnosis of left knee medical meniscus tear, the Veteran 
underwent partial medial meniscectomy of the left knee and 
chondroplasty of the medial femoral condyle, lateral femoral 
condyle, patella, and trochlea.  

An August 2007 VA treatment report reflects that the Veteran 
was receiving outpatient physical therapy following his left 
knee surgery in June 2007.  

In December 2007, the RO obtained additional opinion from the 
September 2006 VA examiner regarding the Veteran's left knee 
condition.  The examiner stated that the Veteran's left knee 
condition was not aggravated by his service-connected right 
knee as his gait was normal.  The examiner also noted that 
there was no limitation of motion during flare-ups.  It was 
noted if the Veteran would get a flare of pain, he had to 
stop activities and stretch.

In a July 2008 VA treatment report, the Veteran's reported 
bilateral knee pain and crepitus.

In an April 2009 letter, the Veteran's private physician, 
D.D. M.D., stated that the Veteran had experienced pain in 
both knees from degenerative joint disease for over 40 years.  
Dr. D. noted that he reviewed the Veteran's service treatment 
records relating to his knee condition and stated 

In view of this, I certainly believe 
that this current difficulties (sic) 
with osteoarthritis can traced (sic) 
back at least as far as his years of 
military service.  His current symptoms 
are debilitating enough that he has 
required arthroscopic surgery on both 
knees in recent years.

In June 2009, the Veteran underwent another VA examination.  
The Veteran related that discomfort in the left knee improved 
after left knee meniscal repair in June 2007 but was still 
present.  The diagnosis was degenerative joint disease of the 
right and left knees as shown by x-ray testing with 
limitation of motion.  Following a review of the claims file, 
the examiner opined that the Veteran's left knee problem was 
"less likely as not (less than 50/50 probability) caused by 
or a result of the left knee problem.  In support of this 
opinion, the examiner offered the following rationale:

It is not medically logical to attribute problems 
in one knee to problems in the other knee.  
Problems in one knee result in resting of both 
knees and less discomfort in both.  The layman's 
reasoning that problems with one joint result in 
an increased use of the other joint is not what 
actually takes place in reality.  There is 
usually less activity and time on both legs/knees 
when one joint is uncomfortable - therefore more 
resting of both joints since we must use both 
legs to walk.

The examiner stated his disagreement with the April 2009 
private medical opinion from Dr. D and noted that the 
Veteran, despite his knee problems, worked as a mail delivery 
man walking 5 days a week - well over 3 miles.

In July 2009, additional opinion was obtained from the June 
2009 VA examiner.  The VA examiner opined "[t]he left knee 
condition is not caused by, a result of, aggravated by or 
aggravated beyond its natural progression by [the Veteran's] 
treatment for a left knee injury in service [(in August 1967 
and February 1969)]."  In providing a rationale for this 
conclusion, the examiner stated

It is not possible to relate knee complaints from the 
late 1960's to current problems 40 years later.  The 
majority of the patients with this [V]eteran's history 
have documented histories of previous injuries many 
years ago but do not progress to degenerative arthritis 
(DJD) many years later. ... The [V]eteran developed 
degenerative joint disease over a period of time as it 
usually happens.  Nothing that took place in the 
service contributed to the [V]eteran's current knee 
problems.

Based on the totality of the evidence and with the 
application of the doctrine of reasonable doubt, the Board 
concludes that service connection is warranted for 
degenerative joint disease of the left knee.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  There is a currently diagnosed 
degenerative joint disease of the left knee.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

While no inservice diagnosis is shown, the Veteran's service 
treatment records reflect that he had a significant problem 
with the left knee in service.  Although x-ray testing 
revealed no significant abnormalities in service, the Veteran 
reported bilateral knee pain that had continued for at least 
several months.  Post service medical records also revealed a 
significant history related to the left knee.  The Veteran 
underwent medial meniscectomy and chondroplasty of his 
service-connected right knee in October 2005 and the same 
surgery was performed on the left knee in June 2007.  In an 
April 2009 letter, Dr. D. noted that the Veteran had 
experienced pain in both knees from degenerative joint 
disease for over 40 years.  While Dr. D. appears to have 
relied upon the Veteran's reported history, the Board finds 
that the Veteran's lay testimony is competent to establish 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).

Furthermore, while the Board recognizes that there is no 
medical opinion of record linking the Veteran's left knee 
degenerative joint disease as secondary to his service-
connected right knee disorder, the April 2009 private medical 
opinion relates the Veteran's left knee disorder to his 
military service on a direct basis.  Dr. D. concluded "[i]n 
view of [the Veteran's service treatment records], I 
certainly believe that this current difficulties (sic) with 
osteoarthritis can traced (sic) back at least as far as his 
years of military service."  The September 2006 VA examiner 
opined that the left knee condition is not related to 
military service because there was no indication of an 
ongoing problem in the Veteran's medical records.  However, 
the medical evidence of record clearly shows a current 
diagnosis of degenerative joint disease of the left knee 
shown by x-ray testing.  The June 2009 VA examiner also 
provided a negative etiological opinion with respect to the 
Veteran's left knee degenerative joint disease and disagreed 
with the April 2009 private medical opinion from Dr. D.  In 
providing a rationale, the examiner stated "[t]he majority 
of the patients with this [V]eteran's history who have 
documented histories of previous injuries many years ago do 
not progress to degenerative arthritis (DJD) many years 
later" (emphasis added).  Therefore, the two medical 
examiners reached differing conclusions as to the etiology of 
the Veteran's current degenerative joint disease of the left 
knee.  Dr. D. found that the Veteran's left knee disorder was 
related to his inservice treatments for knee pain, and the VA 
examiners stated that the Veteran developed degenerative 
joint disease over a period of time and nothing that took 
place in the service contributed to his current knee 
problems.  Based on the totality of the evidence, the Board 
finds the evidence in equipoise as to whether the Veteran's 
current degenerative joint disease of the left knee is 
related to his military service.  Accordingly, service 
connection for degenerative joint disease of the left knee is 
warranted.


ORDER

Service connection for degenerative joint disease of the left 
knee, to include as secondary to a service-connected 
disorder, is granted.



REMAND

The Veteran is seeking an increased initial evaluation in 
excess of 10 percent for the right knee internal derangement.

The Veteran claims that the June 2009 VA examination obtained 
in conjunction with his claim for an increased initial 
evaluation for his right knee disorder was inadequate.  At a 
November 2009 Board hearing, the Veteran testified that 
symptoms relating to his right knee condition had worsened.  
Specifically, he claimed that he had constant pain in his 
knees and additional symptoms of giving away and locking of 
the knees, as well as additional pain on walking.  The 
Veteran also testified that only the passive range of motion 
was tested at the June 2009 VA examination, not the active 
range of motion to which the Veteran could flex or bend his 
knee.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The Board therefore concludes that 
an additional VA examination is needed to provide a current 
picture of the Veteran's service-connected right knee 
internal derangement.  38 C.F.R. §§ 3.326, 3.327 (2009).

In addition, in January 2010, the Veteran submitted a VA 
medical opinion letter regarding the magnetic resonance 
imaging (MRI) results of his knees in support of his claim.  
This evidence has not been previously been considered by the 
RO in adjudicating the issues on appeal.  This evidence is 
relevant to the issue being addressed in this appeal, and a 
waiver of RO consideration of this additional evidence has 
not been received.  Accordingly, the Board must return this 
matter to the RO for consideration of the additional evidence 
and issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected right knee internal derangement.  
All indicated tests and studies, to 
include active range of motion testing of 
the right knee, expressed in degrees, with 
standard ranges provided for comparison 
purposes, must be accomplished with the 
use of a goniometer.  If pain is present 
on any motion, the examiner must state at 
what degree the pain begins.  All clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe, in detail, all 
symptomatology of the Veteran's 
service-connected disorder.

Then the examiner must address whether 
there is any weakened movement, 
incoordination, excess fatigability, or 
pain on movement as a result of the 
Veteran's service-connected right knee.  
The same range of motion studies must then 
be repeated after at least 10 repetitions.  
The functional impairment due to weakened 
movement, incoordination, excess 
fatigability, or pain on movement must, if 
feasible, be assessed in terms of 
additional degrees of limitation of motion 
of the right knee.

The claims file and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide any requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claim on appeal, taking into consideration 
any newly acquired evidence submitted 
without a waiver of RO jurisdiction.  If 
the benefits on appeal remain denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative, which must address all of 
the evidence of record since the issue was 
last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


